Citation Nr: 1643439	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  05-18 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for bilateral pes planus, rated as 10 percent disabling from November 30, 2004.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1956 to April 1958. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2009, the Veteran and a friend testified before the undersigned at a hearing that was held at the RO.  In June 2009, November 2011, and May 2014, the Board remanded the above issue for additional development.  In a January 2015 decision, the Board granted the Veteran a 10 percent rating for his bilateral pes planus, effective November 30, 2004.   

The Veteran appealed the Board's January 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 order, the Court granted the parties' joint motion for remand and vacated and remanded the January 2015 Board decision to the extent that it denied more than a 10 percent rating for the bilateral pes planus since November 30, 2004.  

The Board also finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Given the March 2016 JMR, the Board finds that the appeal needs to be remanded to provide the Veteran with a VA examination to obtain a needed medical opinions as to the severity of his service-connected bilateral pes planus since November 2004 as well the relationship, if any, between the claimant's service-connected bilateral pes planus and his plantar fasciitis and plantar calcaneal spurs.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion or explain why the terms will not be fulfilled).  

Given the March 2016 JMR, the Board finds that while the appeal is in remand status the AOJ should consider whether the Veteran's plantar fasciitis and plantar calcaneal spurs are part of the pathology attributed to claimant's already service-connected pes planus disability and, if not, whether service connection should be granted for either disability because they are due to his military service and/or caused or aggravated by his service-connected bilateral pes planus.  See Stegall; Forcier; McBurney. 

Given the March 2016 JMR, the Board also finds a remand is required for the AOJ to consider whether the criteria for submission of the Veteran's rating claim for extra-schedular consideration have been met.  See 38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008); see also Stegall; Forcier; McBurney. 

In light of the above development, the Board finds that adjudication of the TDIU issue must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-July2016 treatment records from the Austin VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with plantar fasciitis and plantar calcaneal spurs and any continued problems since that time as well as any problems with pes planus since November 2004.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for a foot examination to determine the severity of his pes planus since November 2004.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner is to identify all adverse foot pathology found to be present.  

(a) The examiner must identify all manifestations of each foot disability found to be present, to include an opinion as to whether it is at least as likely as not that plantar fasciitis and/or plantar calcaneal spurs are part of the pathology caused by the Veteran's already service-connected bilateral pes planus.

(b) The examiner should provide an opinion as to whether it is at least as likely as not that plantar fasciitis and/or plantar calcaneal spurs is related to or had its onset in service.

(c) The examiner should provide an opinion as to whether it is at least as likely as not that plantar fasciitis and/or plantar calcaneal spurs is caused by the Veteran's bilateral pes planus.

(d) The examiner should provide an opinion as to whether it is at least as likely as not that plantar fasciitis and/or plantar calcaneal spurs is aggravated (i.e., permanently worsened) by the Veteran's bilateral pes planus.

(e) The examiner should comment on the manifestations and severity of the Veteran's service-connected bilateral pes planus.  In doing so, the examiner, to the extent possible, should identify the manifestations attributable to each foot disability.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, after conducting any further development deemed warranted, adjudicate the claim.  

Given the JMR, the AOJ's adjudication should specifically consider whether the scope of the Veteran's already service-connected bilateral pes planus was intended to include his plantar fasciitis and/or plantar calcaneal spurs; whether his plantar fasciitis and/or plantar calcaneal spurs are part of his bilateral pes planus's adverse pathology; and whether service connection is warranted on a direct or secondary basis for his plantar fasciitis and/or plantar calcaneal spurs.  

Given the JMR, the AOJ's adjudication should also specifically consider r whether the criteria for submission of the Veteran's rating claim for extra-schedular consideration have been met.  

6.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives them notice of all the evidence added to the record since the October 2014 SSOC which provides notice of, among other things, the laws and regulations governing a TDIU and the VA treatment records that were added to the claims file in July2016.  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

